

116 HR 3499 IH: Presidential Appointee Accountability Act of 2019
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3499IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Ms. Speier (for herself, Mr. Raskin, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide additional authority to the Office of Special
			 Counsel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Presidential Appointee Accountability Act of 2019. 2.Office of Special Counsel Section 1215 of title 5, United States Code, is amended—
 (1)in subsection (a)(3)— (A)in subparagraph (A), in the matter preceding clause (i), by striking A final and inserting Except as provided in subparagraph (C), a final; and
 (B)by adding at the end the following:  (C)In a case brought under paragraph (1) involving disciplinary action against an employee in a confidential, policy-making, policy-determining, or policy-advocating position appointed by the President, by and with the advice and consent of the Senate (other than an individual in the Foreign Service of the United States or an employee serving in a position at level I of the Executive Schedule under section 5312), a final order of the Board—
 (i)may impose an assessment of a civil penalty in an amount that is not more than $10,000 for each violation committed by the employee; and
 (ii)may not impose any other disciplinary action.; and (2)by striking subsection (b) and inserting the following:
					
						(b)
 (1)In this subsection, the term covered individual— (A)means an employee in a confidential, policy-making, policy-determining, or policy-advocating position appointed by the President, by and with the advice and consent of the Senate (other than an individual in the Foreign Service of the United States); and
 (B)includes an employee serving in a position at level I of the Executive Schedule under section 5312. (2)If the Special Counsel determines under subsection (a) that disciplinary action should be taken against a covered individual—
 (A)the Special Counsel shall prepare a written complaint against the employee containing the determination of the Special Counsel, which—
 (i)shall include— (I)a written statement of supporting facts; and
 (II)the recommendation of the Special Counsel regarding the specific disciplinary action that should be taken against the covered individual; and
 (ii)the Special Counsel shall present to the President and make publicly available; and (B)not later than 30 days after the date on which the President receives the complaint submitted under subparagraph (A), the President shall—
 (i)submit to the Special Counsel a written response that contains— (I)an explanation of whether the President is taking the disciplinary action against the covered individual recommended by the Special Counsel under subparagraph (A)(i)(II); and
 (II)if the President is not taking the action described in subclause (I), the reason that the President is not taking that action; and
 (ii)make the response required under clause (i) publicly available. (3)With respect to a covered individual who is an employee in a confidential, policy-making, policy-determining, or policy-advocating position appointed by the President, by and with the advice and consent of the Senate (other than an individual in the Foreign Service of the United States or an employee serving in a position at level I of the Executive Schedule under section 5312), the action required under this subsection with respect to the individual shall be in addition to any action required under subsection (a) with respect to the individual..
				